Citation Nr: 0705637	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-25 205A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed bladder 
cancer due to herbicide exposure.  

2.  Entitlement to service connection for claimed prostate 
cancer due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDINGS OF FACT

1.  There were no complaints or findings indicative of 
bladder or prostate cancer in service or for many years 
thereafter.  

2.  The postservice medical evidence of bladder and prostate 
cancer are not shown to have been due to any event or 
incident of the veteran's period of active duty, to include 
any herbicide exposure in connection with service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by ladder cancer is 
not due to disease or injury that was incurred in or 
aggravated by service, to include as due to exposure to 
herbicides, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).  

2.  The veteran is not shown to have a disability manifested 
by prostate cancer due to disease or injury that was incurred 
in or aggravated by service, to include as due to exposure to 
herbicides, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2001, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in April 2006 
of the relevant law on disability ratings and effective dates 
if either of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there is 
relevant nexus evidence on file, including a VA opinion dated 
in March 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2005 personal hearing at the RO.  In fact, the 
veteran noted in March 2006 that he did not have any addition 
evidence to submit.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of bladder or prostate cancer, service 
connection may be granted if the disability is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam 
includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 
(2006).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e).  


Analysis

The veteran has contended that he incurred both bladder and 
prostate cancer as a result of his exposure to herbicides in 
service while in Vietnam.  The evidence of record reveals 
that the veteran served in Vietnam.

Although it was contended on behalf of the veteran in January 
2007 that this case should be remanded for a medical opinion 
on whether the veteran's genitourinary cancer originated in 
the prostate, the Board would note that there are already 
medical opinions on file both for and against the conclusion 
that the veteran's genitourinary cancer originated in the 
prostate, as will be discussed hereinbelow.  

Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have 
been exposed to herbicide agents.  This means that if a 
disability listed in 38 C.F.R. § 3.309(e), such as prostate 
cancer, is shown to be due to herbicide exposure, service 
connection can be granted on a presumptive basis.  Id.  

Consequently, it must be determined whether the veteran's 
prostate cancer is actually due to herbicide exposure.  

According to VAOPGCPREC 18-97, VA's General Counsel has held 
that presumptive service connection may not be established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure if the cancer developed as the result 
of metastasis of a cancer that is not associated with 
herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 
(1997).  

Although there is a notation in a private medical report 
dated in September 2003 that the veteran has genitourinary 
cancer with bladder and prostate involvement that as likely 
as not started in the prostate, the conclusion in a March 
2004 VA opinion, based on a review of the April 2001 
pathology report, was that the veteran's carcinoma originated 
in the bladder and not in the prostate.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The reported rationale for the September 2003 private opinion 
in favor of the claim was because there was extensive cancer 
invasion in the area of the prostatic urethra.  

The Board would note, however, that the April 2001 Centre 
Community Hospital Pathology Report reveals poorly 
differentiated transitional cell carcinoma of the bladder 
with invasion into the bladder neck and prostate; no invasive 
prostatic carcinoma was found.  This means that the veteran's 
prostate cancer is due to metastasis from the primary cancer 
in the bladder.  

As the March 2004 VA opinion against the claim provides a 
rationale based on a review of the pertinent pathology 
report, the Board finds that the VA opinion carries more 
weight than the September 2003 private opinion.  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Consequently, service connection for claimed prostate cancer 
is not warranted on this basis.  

With respect to bladder cancer, the Board notes that it is 
not a presumptive disorder under the provision of the 
regulations.  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

A review of the veteran's service medical records does not 
reveal any pertinent complaints or findings involving the 
genitourinary system, including on separation examination in 
April 1970.  There is also no evidence of problems with the 
bladder or prostate within a year of service discharge.  

The initial postservice medical evidence of a genitourinary 
problem was not until December 2000, over 30 years after 
service discharge, when bladder cancer was diagnosed.  The 
veteran subsequently underwent surgery for his bladder 
cancer.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his claimed condition).  

Additionally, there is no competent medical evidence of 
record that would serve to link the veteran's current cancer 
to any event or incident of his military service, to include 
as due to herbicide exposure during such service.  

The Board has also considered the March 2005 personal hearing 
testimony from the veteran and his wife, as well as the 
veteran's written contentions.  However, as laypersons 
without the appropriate medical training and expertise, the 
veteran and his wife are not competent to render a probative 
opinion on a medical matter, such as whether he has a current 
disability related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

As there is no evidence of related disability in service or 
medical evidence which provides the required nexus between 
military service and the currently diagnosed bladder or 
prostate cancer, service connection for both bladder and 
prostate cancer due to exposure to herbicides is not 
warranted.  



ORDER

Service connection for bladder cancer due to exposure to 
herbicides is denied.  

Service connection for prostate cancer due to exposure to 
herbicides is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


